Citation Nr: 0934913	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-25 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bradycardia, 
claimed as a heart condition, slow heart beat, to include as 
secondary to herbicide exposure.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for an eye condition, 
claimed as cataracts and glaucoma.

4.  Entitlement to service connection for a foot condition, 
claimed as fungus and blisters, to include as secondary to 
herbicide exposure.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for a bilateral leg and 
knee condition.

9.  Entitlement to service connection for a sleep problem.

10.  Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure.

11.  Entitlement to service connection for a lung condition, 
claimed as spots on the lungs, to include as secondary to 
herbicide exposure.

12.  Entitlement to service connection for arthritis, 
multiple joints, to include as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for the 
following:  bradycardia, claimed as a heart condition, slow 
heart beat, to include as secondary to herbicide exposure; an 
eye condition, claimed as cataracts and glaucoma; a foot 
condition, claimed as fungus and blisters, to include as 
secondary to herbicide exposure; hearing loss; tinnitus; high 
cholesterol; PTSD; a lung condition, claimed as spots on the 
lungs, to include as secondary to herbicide exposure; 
hypertension, to include as secondary to herbicide exposure; 
arthritis, multiple joints, to include as secondary to 
herbicide exposure; a bilateral leg and knee condition; and a 
sleep problem.

The issues of entitlement to service connection for a lung 
condition, claimed as spots on the lungs, and arthritis, 
multiple joints, both to include as secondary to herbicide 
exposure, addressed in the REMAND portion of the decision 
below, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record fails to reflect that the 
Veteran has an underlying chronic disability that is 
manifested by bradycardia, claimed as a heart condition, slow 
heart beat.

2.  The medical evidence of record fails to reflect that the 
Veteran has an underlying chronic disability that is 
manifested by high cholesterol.

3.  The Veteran is not shown to have an eye condition.  

4.  The Veteran is not shown to have a foot condition.  

5.  The Veteran is not shown to have VA-compliant hearing 
loss.

6.  The Veteran is not shown to have tinnitus.  

7.  The Veteran is not shown to have a diagnosis of PTSD.  

8.  The Veteran is not shown to have a bilateral leg and knee 
condition beyond that of bilateral degenerative arthritis of 
the knees and ankles.  

9.  The Veteran is not shown to have a sleep condition.  

10.  The medical evidence of record indicates that the 
Veteran's hypertension first manifested to a compensable 
degree more than one year after his separation from service 
and is unrelated to his period of service or to any aspect 
thereof, including herbicide exposure.


CONCLUSIONS OF LAW

1.  A disability manifested by bradycardia, claimed as a 
heart condition, slow heart beat, was not incurred in or 
aggravated by service, including due to herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

2.  A disability manifested by high cholesterol was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

3.  An eye condition, including cataracts and glaucoma, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

4.  A foot condition, including fungus and blisters, was not 
incurred in or aggravated by service, including due to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

5.  VA-compliant hearing loss was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.385 (2008); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

6.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

7.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

8.  A bilateral leg and knee condition, beyond that of 
bilateral degenerative arthritis of the knees and ankles, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R.    §§ 3.102, 3.159, 3.303, 3.304 (2008); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

9.  A sleep problem was not incurred in or aggravated by 
service.  38 U.S.C.A.      §§ 1101, 1110, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R.     §§ 3.102, 3.159, 
3.303, 3.304 (2008); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

10.  Hypertension was not incurred in or aggravated by 
service, including due to herbicide exposure.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 
889-891 (Fed. Cir. 2007).

In VCAA letters dated in June 2005, July 2005, and October 
2005, before the initial adjudication of the claims, the 
Veteran was notified of the evidence not of record that was 
necessary to substantiate the claims.  He was told that he 
needed to provide the names of persons, agencies, or 
companies who had additional records to help decide his 
claims.  He was informed that VA would attempt to review his 
claims and determine what additional information was needed 
to process his claims, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

An April 2007 VCAA letter also informed the Veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  Since the Board has concluded that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for bradycardia, claimed as 
a heart condition, slow heart beat, to include as secondary 
to herbicide exposure; high cholesterol; an eye condition, 
including cataracts and glaucoma; a foot condition, including 
fungus and blisters; hearing loss; tinnitus; PTSD; a 
bilateral leg and knee condition beyond that of degenerative 
arthritis of the bilateral knees and ankles; a sleep problem; 
and hypertension, to include as secondary to herbicide 
exposure, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the issues of entitlement to service connection for 
bradycardia, claimed as a heart condition, slow heart beat, 
to include as secondary to herbicide exposure; high 
cholesterol; an eye condition, including cataracts and 
glaucoma; a foot condition, including fungus and blisters; 
hearing loss; tinnitus; PTSD; a bilateral leg and knee 
condition beyond that of degenerative arthritis of the 
bilateral knees and ankles; and a sleep problem, the Veteran 
does not have medical evidence of current disabilities, 
persistent or recurrent symptoms of disabilities, or 
disabilities manifested by laboratory findings.  Thus, 
because there are no disabilities with which any in-service 
event or injury may be related, a VA examination is not 
required.  

As to the issue of entitlement to service connection for 
hypertension, to include as secondary to herbicide exposure, 
because there is no medical evidence of any in-service event, 
injury, or disease, such may not be related to any current 
disability, and a VA examination is not required.  

In this case, the Veteran's identified and authorized post-
service treatment records relevant to the issues on appeal 
have been requested or obtained.  Accordingly, all available 
records and medical evidence have been obtained in order to 
make an adequate determination as to the issues on appeal. 

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA in order to 
decide the claims on appeal.  

Bradycardia, High Cholesterol, Eye Condition, Foot Condition, 
Hearing Loss, Tinnitus, PTSD, Bilateral Leg and Knee 
Condition, and Sleep Problem

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. § 1110 (West 2002).  The United 
States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The current disability requirement for a service connection 
claim is satisfied if the claimant has a disability at the 
time the claim is filed or during the pendency of that claim. 
 See McClain v. Nicholson, 21 Vet. App. 319 (2007).

In addition, a Veteran who served in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed to 
certain herbicide agents (e.g., Agent Orange).  In the case 
of such a Veteran, service connection for listed diseases 
will be rebuttably presumed if they are manifest to a 
compensable degree within specified periods.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  
However, the Board notes that, as discussed above, for this 
regulation to apply, the evidence must show that there a 
disability for which the veteran can be compensated.  See 
Brammer, supra.

The Veteran, at the time of his June 2005 and September 2005 
claims, asserted entitlement to service connection for the 
following:  bradycardia, claimed as a heart condition, slow 
heart beat, to include as secondary to herbicide exposure; 
high cholesterol; an eye condition, claimed as cataracts and 
glaucoma; a foot condition, claimed as fungus and blisters, 
to include as secondary to herbicide exposure; hearing loss, 
tinnitus, PTSD, a bilateral leg and knee condition, and a 
sleep problem. 

As to the Veteran's claims of entitlement to service 
connection for bradycardia, claimed as a heart condition, 
slow heart beat, to include as secondary to herbicide 
exposure, and high cholesterol, the Board notes that 
bradycardia and high cholesterol, including hyperlipidemia, 
are not diseases or disabilities; but laboratory findings 
which fall, in the absence of an underlying disease, within 
the normal variation of medical experience.  VA treatment 
records dated in June 2005 indicate that the Veteran 
demonstrated sinus bradycardia and high cholesterol, as well 
as hyperlipidemia.  However, the Veteran's private and VA 
treatment records are negative for confirmed diagnoses of 
disabilities manifested by these abnormalities.

As to the Veteran's claim of entitlement to service 
connection for an eye condition, claimed as cataracts and 
glaucoma, the Board notes that service treatment records 
dated in April 1967 indicate that the Veteran complained of a 
foreign body in his eye and was treated for sawdust in his 
eye with medication and an eye patch.  At the time of his 
separation examination, in December 1967, no abnormality as 
to the Veteran's eyes, including vision, was noted. The 
Veteran's post-service private and VA treatment records are 
silent for any complaint, treatment, or diagnosis of any eye 
condition, including cataracts and glaucoma.  

As to the Veteran's claim of entitlement to service 
connection for hearing loss, the Board notes that a hearing 
loss disability is defined by regulation.  For the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).  The Board 
notes that while the Veteran denied hearing loss and tinnitus 
during VA treatment in May 2005, the Veteran reported 
subjective hearing loss during VA treatment in June 2005.  
The Veteran's post-service private and VA treatment records 
are silent for any treatment or diagnosis of hearing loss and 
tinnitus.

Similarly, during the instance of VA treatment in May 2005, 
the Veteran denied depression, anxiety, or psychosis, and 
during VA treatment in June 2005, reported untreated 
depression.  The Veteran's post-service private and VA 
treatment records are silent for any treatment or diagnosis 
of an acquired psychiatric disability, including PTSD.

In addition to the above-referenced disabilities manifested 
by bradycardia or high cholesterol, an eye condition, hearing 
loss, tinnitus, and PTSD, the Veteran's post-service private 
and VA treatment records are silent for any complaint, 
treatment, or diagnoses of a foot condition, claimed as 
fungus and blisters; PTSD; a bilateral leg and knee condition 
beyond that of degenerative arthritis of the bilateral knees 
and ankles; and a sleep problem.   

As there is no medical evidence establishing current 
diagnoses of the following:  disabilities manifested by 
bradycardia or high cholesterol; an eye condition, including 
cataracts and glaucoma; a foot condition, including fungus 
and blisters; hearing loss; tinnitus; PTSD; a bilateral leg 
and knee condition beyond that of degenerative arthritis of 
the bilateral knees and ankles; and a sleep problem, there 
cannot be a discussion as to whether there exists a medical 
nexus between military service and such disabilities.  Thus, 
service connection for same is not warranted.
As a threshold matter, per 38 U.S.C.A. § 1110, since the 
Veteran does not have a disability, as to bradycardia; high 
cholesterol; an eye condition, including cataracts and 
glaucoma; a foot condition, including fungus and blisters; 
hearing loss; tinnitus; PTSD; a bilateral leg and knee 
condition beyond that of degenerative arthritis of the 
bilateral knees and ankles; and a sleep problem, for which 
service connection can be granted, the claims must be denied 
by operation of law.  

Hypertension

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
hypertension, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2008).

A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
Veteran, service connection for listed diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within specified periods.  
The Veteran's service personnel records indicate that he 
served in the Republic of Vietnam from June 12, 1966, to June 
5, 1967.  Hypertension, however, is not one of the listed 
disease for which service connection may be presumed as due 
to herbicide exposure.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  Thus, the Veteran is 
not entitled to service connection for hypertension based on 
herbicide exposure, and the Board will assess his claim on a 
direct basis.

The Board notes that where a combat wartime veteran alleges 
he suffers disability due to an injury incurred in service, 
38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 
563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this 
case, the Veteran served during wartime; however, the 
Veteran's service personnel records indicate that this 
military specialty was carpenter.  The Veteran's service 
personnel records are silent for indicia of combat service.  
Thus, 38 U.S.C.A. § 1154(b) is not for application.

The Veteran's service treatment records are negative for 
treatment or diagnosis of hypertension.  Because such was not 
diagnosed in service, the Board finds that there was no 
evidence of a chronic condition at separation.  38 C.F.R. § 
3.303(b).

The first indication of a clinical diagnosis of hypertension 
is in private treatment records dated in February 2001.  
There is no evidence in the Veteran's claims file indicating 
that his private physician, or subsequent VA treatment 
providers, found a relationship between hypertension and his 
period of service.

The evidence of record reflects that the first notation as to 
hypertension is dated in February 2001, many years after 
separation from service.  Therefore, the Veteran is not 
entitled to service connection on a presumptive basis (as a 
chronic disease) as hypertension did not manifest to a 
compensable degree within one year following his separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309.  Additionally, 
in view of the lengthy period without evidence of treatment, 
there is no evidence of a continuity of symptomatology, which 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for 
hypertension during the Veteran's period of service.  As 
there is no evidence of treatment for or complaints of 
problems related to hypertension during service, the Board 
finds that a VA examination is not required in this case.  
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, 
there is no evidence establishing a medical nexus between 
military service and the Veteran's hypertension.  Thus, 
service connection for such is not warranted.

In sum, the weight of the probative evidence demonstrates 
that the Veteran's hypertension first manifested many years 
after his period of service and is not related to his service 
or to any incident therein.  The Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bradycardia, claimed as a heart 
condition, slow heart beat, to include as secondary to 
herbicide exposure, is denied.

Service connection for high cholesterol is denied.

Service connection for an eye condition, claimed as cataracts 
and glaucoma, is denied.

Service connection for a foot condition, claimed as fungus 
and blisters, to include as secondary to herbicide exposure, 
is denied.

Service connection for hearing loss is denied.
Service connection for tinnitus is denied.

Service connection for PTSD is denied.

Service connection for a bilateral leg and knee condition is 
denied.

Service connection for a sleep problem is denied.

Service connection for hypertension, to include as secondary 
to herbicide exposure, is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for a lung 
condition, claimed as spots on the lungs, and arthritis, 
multiple joints, both to include as secondary to herbicide 
exposure.

As to the Veteran's claim of entitlement to service 
connection for a lung condition, claimed as spots on the 
lungs, to include as secondary to herbicide exposure, the 
Board notes that during VA treatment in June 2005, x-ray 
examination of the chest revealed abnormal results.  Record 
of x-ray examination dated at that time is not associated 
with the Veteran's claim file. 

Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claim and because 
these records may be of use in deciding the claim, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

As to the Veteran's claim of entitlement to service 
connection for arthritis, multiple joints, to include as 
secondary to herbicide exposure, the Board notes that a VA 
examination is required to determine the relationship, if 
any, between the Veteran's in-service left knee and right 
ankle injuries and his current degenerative joint disease.

Record of the Veteran's physical examination upon separation 
from active service, dated in December 1967, indicates that 
while both knees appeared within normal limits, an orthopedic 
consultation was ordered.  Record of the Veteran's medical 
history, completed by the Veteran and dated in December 1967, 
indicates that he reported a history of a trick of locked 
knee.  Upon orthopedic consultation, also in December 1967, 
the Veteran reported that, sixteen months prior, in the 
Republic of Vietnam, he fell and hit his left knee on the 
hard road, with direct trauma to the patella.  Physical 
examination, including x-ray examination, was silent for any 
abnormalities.  The Veteran was diagnosed with bursal 
inflammation, with activity, asymptomatic at present.  

Service treatment records dated in July 1966 indicate that 
the Veteran twisted his right ankle during a basketball game.  
Physical examination revealed swelling, and x-ray examination 
was silent for any fracture of dislocation. 

Private treatment records dated in October 2001 indicate that 
the Veteran was diagnosed with arthritis of the major body 
joints.  Private treatment records dated in July 2004 
indicate that the Veteran was diagnosed with degenerative 
arthritis of the left knee.  VA treatment records dated in 
June 2005 indicate that the Veteran reported a history of 
bilateral ankle arthritis since 1990.  

The Board notes that while the Veteran asserted, in his June 
2005 claim, entitlement to service connection for arthritis, 
multiple joints, a VA examination is required as to the left 
knee and right ankle only.  As there is no medical evidence 
of any in-service event, injury, or disease as to any other 
body parts, there may not be a relationship between arthritis 
of multiple joints, beyond that of the left knee and right 
ankle, and service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file treatment records from the 
VAMC in Little Rock, Arkansas, dated 
from May 2005 to the present, including 
record of x-ray examination of the 
chest indicated in treatment records 
dated in June 2005. 

2.  Schedule the Veteran for an 
appropriate VA examination.  The 
examiner should opine as to whether it 
is at least as likely as not (at least 
a 50 percent probability) that the 
Veteran currently suffers from 
arthritis of multiple joints which is 
related to any incident in service, or 
is otherwise related to his active 
service.  In addition, the examiner 
should opine as to whether it is at 
least as likely as not (at least a 50 
percent probability) that the Veteran's 
degenerative joint disease of the left 
knee is related to his in-service left 
knee symptoms/injury, or is otherwise 
related to his active service.  
Furthermore, the examiner should 
provide a current diagnosis as to the 
Veteran's right ankle, and opine as to 
whether it is at least as likely as not 
(at least a 50 percent probability) 
that any disability of the Veteran's 
right ankle, including degenerative 
arthritis, is related to his in-service 
right ankle symptoms/injury, or is 
otherwise related to his active 
service.

In this regard, the examiner should 
consider the Veteran's statements 
regarding his in-service left knee and 
right ankle injuries.  Dalton v. 
Nicholson, 21 Vet. App. 23 (holding 
that an examination was inadequate 
where the examiner did not comment on 
the Veteran's report of in-service 
injury but relied on the service 
treatment records to provide a negative 
opinion).

The claims folder should be made 
available to and reviewed by the 
examiner, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.

A complete rationale should be provided 
for all opinions given.  All required 
tests, including x-ray examinations, 
should be conducted.  The opinions 
should be based on examination 
findings, historical records, and 
medical principles.  The physician 
should fully articulate a sound 
reasoning for all conclusions made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examination.

3.  Readjudicate the Veteran's claims 
of entitlement to service connection 
for a lung condition, claimed as spots 
on the lungs; and arthritis, multiple 
joints, both to include as secondary to 
herbicide exposure, considering any 
additional evidence added to the 
record.  If the action remains adverse 
to the Veteran, provide the Veteran, 
and his representative, with a 
Supplemental Statement of the Case and 
allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence which may be dispositive of 
the appeal.  Therefore, the Veteran is hereby placed on 
notice that pursuant to 38 C.F.R. § 3.655 (2008) failure to 
cooperate by not attending the requested VA examination may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


